The opinion of the Court was drawn up by
Weston C. J.
It appears to us, that the opinion of this Court, in Agry v. Betts et al. 3 Fairf. 415, is well sustained, upon legal principles, and that it is decisive in this case. The *154language of the statute of 1822, c. 209, <§> 13, there commented upon, authorizes the justices to examine the return of the notification ; and if it shall appear to be duly made, to administer the oath. The statute of 1835, c. 195, <§> 10, provides, that the justices may examine the notification and return, and if regular and in due form, are to proceed; and if they administer the oath, they are required to certify, that the debtor bad caused the creditor to be notified according to law. Upon this point, we perceive no substantial difference between the statute of 1822 and of 1835. The latter gives to the justices jurisdiction and power to examine the notification and the return. This necessarily confers the power to decide upon their correctness. They examine with a view to decide. The examination could have no other object; and their decision upon this point, is to be made a part of their certificate.
Slasson v. Brown et al. 20 Pick. 437, has been cited as an opposing authority. That depended upon the revised law of Massachusetts, c. 98, for the relief of poor prisoners. That statute confers no power upon the justices, to examine the notification and return. It does not therefore conflict with Agry v. Betts, the statute of Massachusetts not containing the provision, which was the ground of that decision.
Regarding the certificate of the justices as conclusive, the evidence proposed, with a view to control it, is not legally admissible. The appraisal of the notes has had no influence upon the conclusion, to which we have arrived.

Judgment for the defendants.